Appeal by defendant from a judgment of the County Court, Westchester County (Martin, J.), rendered December 16,1983, convicting him of criminal possession of stolen property in the first degree, after a nonjury trial, and imposing sentence.
Judgment affirmed, and case remitted to the County Court, Westchester County, for further proceedings pursuant to CPL 460.50 (subd 5).
Contrary to defendant’s contention, the People proved beyond a reasonable doubt that he knowingly possessed stolen property. (See People v Valinoti, 26 NY2d 553.) We also note that the sentence imposed here of five years’ probation, and a concurrent term of imprisonment of 10 days was proper. (See People v Suitte, 90 AD2d 80.) Mollen, P. J., Titone, Bracken and Rubin, JJ., concur.